        Case 1:19-cv-00847-VJW Document 36 Filed 07/09/19 Page 1 of 2




      In the United States Court of Federal Claims
                                    No. 19-847C
                                (Filed July 9, 2019)

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
HARMONIA HOLDINGS GROUP, *
LLC,                              *
                                  *
                  Plaintiff,      *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                  Defendant,      *
                                  *
      and                         *
                                  *
TRILLION TECHNOLOGY               *
SOLUTIONS, INC.                   *
                                  *
            Defendant–Intervenor. *
                                  *
                                  *
 * * * * * * * * * * * * * * * * **

                                     ORDER


      Defendant’s unopposed motion pursuant to RCFC 52.2, for a remand of this
matter to the procuring agency, is GRANTED. Accordingly, this matter is
REMANDED to the National Telecommunications and Information
Administration (the Agency).

      Pursuant to RCFC 52.2(b), the Court provides the following directions to
the parties on remand:

            (1) The remand period shall terminate on Monday,
      September 9, 2019, and proceedings in this case are STAYED until
      that date.
        Case 1:19-cv-00847-VJW Document 36 Filed 07/09/19 Page 2 of 2



             (2) The Agency shall reconsider the proposal evaluations and
      award decision at issue in this protest and take any other actions
      consistent with or in furtherance of that reconsideration.

             (3) The parties shall file a status report on or by Tuesday,
      September 10, 2019, indicating if further proceedings are necessary
      and, if so, proposing a schedule for such proceedings.

      The Clerk is directed to serve a certified copy of this order on Jean L.
Mann, Director, Contract Operations Division, Department of Commerce,
Enterprise Services Office of Acquisition, Suite A200, 1401 Constitution Ave, NW,
Washington, DC 20230.



IT IS SO ORDERED.


                                      s/ Victor J. Wolski
                                      VICTOR J. WOLSKI
                                      Senior Judge
